GAS 245B (Rcv. 02.’| 8) Judgment in a Criminal Case
Mag Probation
'i_§_'._ 1_.;..i n `:=`_`,i i§\_at.-;'\.i

;»-.=-,= ‘. g \é.:\_".l

UNITED STATES DISTRICT CoURT '-

 

 

 

souTHERN DISTRlcT oF GEoRGIA '-;;. §§ veil 2 s tit 9= 32
SAVANNAH DIVISION
uNrrE.D sTATEs oF AMERICA § JUDGMENT IN A GRENW
v ) 0 . b .
Tyra A. Thompson )
) Case Number: 4:18CR00|80-l
§ USM Number:
) Pr_f_>_Se_____ __ __ j j _ _ _ui ,
Dcfendanl‘s Attorney
THE DEFENDANT:
pleaded guilty to a lesser included offense ofCount l
l:| pleaded nolo contendere to Count(s) j which was accepted by the court.
l:] was found guilty on Count(s) _ _ alter a plea of not gullty.
The defendant is adjudicated guilty of this offense:
Title & Section Nature of Ofl`ense Ofl'ense E.nded Count
18 U.S.C. §§ 7 & 13 Reckless driving 4/29/2018 l

O.C.G.A. 40-6-390

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on Count(s)

Counts 2 and 3 _ l:l is are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name, residence,
or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances

November 20, ?._Q 1_8

lmposition of]udgmenl 7

   

James E. Graharn
lEted_S_tate_s Magistrate lodge w n j
Namc and Tille ofJudge

__//_»y»_z__%__

Dale

GAS 245B (Rev. 02/18) Judgment in a Criminal Case ` judgment _ Page 2 of 6
Mag Probation

DEFENDANT: Tyra A. Thompson
CASE NUMBER: 4:18CR00180-l

PRoBATIoN 1

¥ou are hereby sentenced to probation for a term 0le 12 months Upon completion of all supervision conditions, the probation may be early
terminated as recommended by the probation offlcer.

MANDATORY CONDITIO]TS

,_.
.

You must not commit another federal, state, or local crimc.
You must not unlawfully possess a controlled substance l
3. You must refrain from any unlawful use of a controlled substance. You must submit to l drug test within 15 days of release from
imprisonment and at least 2 periodic drug tests thereaiter, as determined by the court.
|:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future substance
abuse. (check ifapph¢ab/e) l
4. L__l You must cooperate in the collection of DNA as directed by the probation ot’_flcer. (check yapplicable)
|:l You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offendei registration agency in which you reside, work, are a
student, or were convicted of a qualifying offense (check ifapplicab!e) 1

|:l You must participate in an approved program for domestic violence (check y’;pplicable)

.N

$"

|:l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 226 , 2327, 3663, 3663A, and 3664. (check ifappltcable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a tine, you must pay in accordance with the Schedule of Payments sheet of this judgment

0. You must notify the court of any material change in your economic circumstz+ices that might affect your ability to pay restitution,
fines, or special assessments 1

’“‘.`°9°.`*.°‘

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

 

GAS 245B (Rev. 02/18) .ludgmenl in a Criminal Case Judgment - Page 3 of 6

 

Mag Probation
DEFENDANT: 'I`yra A. Thompson
CASE NUMBER: 4:18CR00180-l

STANDARD CONDITIONS OF SUPBiRVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because they
establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to keep

1.

2.

ll.

12.

13.

informed, report to the court about, and bring about improvements in your conduct and c<fndition.

You must report to the probation office' 1n the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation of`ficer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authoriz`ed to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to ch nge where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation o 1cer at least 10 days before the change. Ifnotifying
the probation officer m advance ls not possible due to unanticipated circumstani_:es, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

‘ take any items prohibited by the conditions of your supervision that he or she ob erves in plain view.

You must work full time (at least 30 hours per weck) at a lawful type of employ ent, unless the probation officer excuses you from
doing so If you do not have full- time employment you must try to find full-ti e employment, unless the probation officer excuses
you from doing so lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days 1n advance` ls not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
aware of a change or expected change. j

You must not communicate or interact with someone you know 1s engaged 111 criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with th t person without first getting the permission of the
probation officer. f

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firean'n, ammunition, destructive device, or dangerous weapon (i. e. anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act eis a confidential human source or informant without
first getting permission from the court.

If the probation officer determines that you pose a risk to another person (includi an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instructio . The probation officer may contact the person and
confirm that you have notified that person about the risk. ri

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only l

A U. S. probation officer has instructed me on the conditions specified by the court and lfas provide me with a written copy of this judgment
containing these conditions For further information regarding these conditions, see 0verv1fw of Probatron and Supervzsed Release Cona'itions,

available at: www uscourts. gov

Defendant’s Signature l)ate

 

GAS 2453 (Rev. 02/18) .ludgment in a Criminal Case .ludgment - Page 4 of 6
Mag Probation

 

DEFENDANT: Tyra A. Thompson
CASE NUMBER: 4:18CR00180-l

SPECIAL CONDITIONS OF SUPERVISION

1. You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct or
tamper with the testing methods

 

2. You must not use or possess alcohol
3. You must complete 40 hours of community service within as directed by the probatifn officer.

4. You must serve a total of 3 days of 1ntermittent confinement, with credit for 1 day t1me served, for a total of 2 days remaining to be served,
The intermittent confinement may be served on weekends You must follow the rules amf regulations of the facility where you are confined.

 

GAS 245B (Rev. 02/18) Judgment in a Criminal Case Judgment _ Page 5 of 6

 

Mag Probation
DEFENDANT: Tyra A. Thompson
CASE NUMBER: 4218CR00180-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

Assessment JVTA Assessment * Fine Restitution
TOTALS $25 $ $ 600 $
l:l The determination of restitution is deferred until . An A nended Judgment in a Criminal Case (AU 245C)

will be entered alter such determination.

|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant fo 18 U.S.C. § 3664(1), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage
l
1

TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l___l The defendant must pay interest on restitution and a fine of more than $2,500, ujrless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). Al of the payment options on the schedule of payments
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest ‘,and it is ordered that:

[l the interest requirement is waived for the |:l fine l'_`l restitution.

l:l the interest requirement for the |:| fine I:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 20 l 5, Pub. L. No.l 14-22.

** Findings for the total amount of losses are required under Chapters 109A, l 10, 1 lOA, and 1 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

GAS 2458 (Rev. 02/18) .ludgment in a Crimina| Case Judgment - Page 6 of 6
Mag Probation

 

DEFENDANT: Tyra A. Thompson
CASE NUMBER: 4:18CR00180-l `
SCHEDULE OF PAYMETTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetaryjpenalties is due as follows:
A E Lump sum payment of $ 25 due immediately, balance due
|:| not later than , or

114 in accordance 13 C, 1:| D, |:| E, or 1:1 Fbelow;or

 

|:1 Payment to begin immediately (may be combined with [1 C, 1:| f), or 1:1 F below); or
1
C >I< Payment in equal _ monthl (e.g., weekly, manthly, quarterly) installments of $ 75 over a period of
8 months (e.g., months oryears), to commence 30 days (e.g., 30 or 60 days) after the date of this judgment; or
D |:1 Payment in equal '_v_g~‘*_ (e.g., weekly, monthly, quarrerly) installmenfs of $ over a period of
(e.g., months aryears), to commence _ (e.g., 30 or 6 days) after release ii‘om imprisonment to a
term of supervision; or
E [| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

. . . '_i__ . . .
1mprrsonment. The court will set the payment plan based on an assessment of the defendant’s ablllty to pay at that tlme; or

F |:| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonme1lt, payment of criminal monetary penalties is due during
imprisonment All criminal monetary penalties, except those payments made thro gh the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court. j

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several b
‘ Defendant and Co~Defendant Names and Case Numbers (including defendant mun er), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

[l The defendant shall forfeit the defendant’s interest in the following property to tie United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

 

 

